DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

2.	Applicant’s arguments with respect to claims 15-17, 21-25, and 29-30 have been considered but are moot in view of new grounds of rejection based on a new reference Dave (US 2013/0288649 A1) and new citations from Ziklik (US 2009/0280786 A1).

Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



5.	Claims 15, 21-22, 24-25, 30-33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Ziklik (US 2009/0280786 A1) in view of Dave (US 2013/0288649 A1), and further in view of Park (US 2013/0045725 A1).

	Regarding claim 15, Ziklik teaches a mobile device ([0051], “a subset of the 
caller's contact information is transmitted to the receiving mobile device”) comprising: 
 	at least one memory configured to store computer program code ([0053], “sending mobile device and receiving mobile device may comprise any device such as, but not limited to, a cellular phone, a PDA, a laptop computer, a personal computer, or an IP phone”, wherein the mobile device System Memory 1010 of Fig. 10 comprises at least one memory configured to store computer program code); and 
at least one processor configured to access the at least one memory and operate according to the computer program code, said computer program code ([0053], “sending mobile device and receiving mobile device may comprise any device such as, but not limited to, a cellular phone, a PDA, a laptop computer, a personal computer, or an IP phone”, wherein the mobile device similar to Processing Unit 1020 of Fig. 10 comprises at least one processor configured to access the at least one memory and operate according to the computer program code) including: 
([0053], “sending mobile device and receiving mobile device may comprise any device such as, but not limited to, a cellular phone, a PDA, a laptop computer, a personal computer, or an IP phone”, wherein the mobile device receives code configured to cause at least one of the at least one processor) to
	receive, via a short message mode or an instant message mode, a communication message including contact displaying information ([0017], “The contact information is transmitted to the receiving mobile device as a virtual card (vCard) or SMS message. The system also displays a subset of the caller's contact information in the screen of the receiving mobile device as a caller-identification feature as if the caller was already stored in the receiving mobile device's address book”) and 
 	only a portion of contact information of a contact ([0017], “The contact information is transmitted to the receiving mobile device as a virtual card (vCard) or SMS message. The system also displays a subset of the caller's contact information in the screen of the receiving mobile device as a caller-identification feature as if the caller was already stored in the receiving mobile device's address book”; [0004], “subset of contact information is then transmitted coincidentally with the phone call to the receiving mobile device. The subset of contact information is displayed in a screen of the receiving mobile device”); 
 	displaying code configured to cause at least one of the at least one processor to open an application ([0030], “Even though each user is assigned a single unique ID, the user may have multiple identities stored within the directory service 202. Identities may include a user's WINDOWS LIVE ID, Social community identities (e.g., Facebook ID, Myspace ID, etc.)”; [0027], “ID gateway exposes web services for performing authentication and contains a user interface for collecting a username and password. The ID gateway may also provide sign-in tokens based on the authentication done by the Directory Service 202”), and 
 		display on a display a card within the application that is opened, the card including the portion of the contact information included in the contact displaying information ([0004], “subset of contact information is then transmitted 
coincidentally with the phone call to the receiving mobile device. The subset 
of contact information is displayed in a screen of the receiving mobile device”; [0043], “contact information may be transmitted to the receiving mobile device in the form of a virtual card (vCard), SMS message, or any other format known within the art”); and 
	adding code configured to cause at least one of the at least one processor to, receive a single selection of the card including the portion of the contact information displayed within the application on the display ([0035], “display prompts the second person to push a first button to obtain the caller's contact information”, wherein pushing the first button selects the card including the portion of the contact information displayed within the application on the display; [0049], “displays a subset of the caller's contact information in the screen of the receiving mobile device as if the device contained the caller's phone number”; [0043], “contact information may be transmitted to the receiving mobile device in the form of a virtual card (vCard), SMS message, or any other format known within the art”) and, 
 	in response to receiving only the single selection, automatically trigger adding the contact information to an address book corresponding to a contact type of the contact, by: transmitting, to a server, a request for a remaining portion of the contact information of the contact that is not displayed on the display ([0043], “In one embodiment, the contact information transmitted to the receiving mobile device is automatically stored in the mobile device's local address book. In another embodiment, the contact information is not stored in the mobile device's local address book until the user accepts the contact information. For example, the mobile device, upon receiving the contact information, may require the user to confirm to save the contact information by displaying a message such as "Do you want to save contact information?" on the screen. The user must select a button or key on the mobile device to download the contact information”; [0032] “If the user has an address book on his mobile phone and an address book in his WINDOWS LIVE application, the database 112 stores a unified contact list that comprises a combination of the contact information from the mobile phone and the WINDOWS LIVE application (~contact information initially stored based on its type), wherein the contact information based on the type is initially stored in the mobile phone address book or the WINDOWS LIVE application address book”); 
 		receiving the remaining portion of the contact information from the server ([0043], “user must select a button or key on the mobile device to download the contact information”; [0051], “a subset of the caller's contact information is transmitted to the receiving mobile device. The caller may want to be identified to others in different ways. For example, the caller may only want to expose their name and phone number when calling a co-worker”); and 
 		adding, to the address book of the application that is opened, the portion of the contact information that is displayed along with the remaining portion of the contact information of the contact that is received from the server ([0043], “user must select a button or key on the mobile device to download the contact information”; [0004], “subset of contact information is then transmitted coincidentally with the phone call to the receiving mobile device. The subset of contact information is displayed in a screen of the receiving mobile device”).  
		Ziklik does not explicitly teach that the receiving the communication message is from a sender contact and the contact is a target contact that is different from the sender contact. 
	  	However, Dave teaches receiving a communication message from a sender contact ([0041], “send a contact information record from a first user (~sender contact) to a second user. For example, a contacts managing application on a device may present contact records (~contacts of various users) with a share option (e.g., provided via a contact sharing module 14 of FIG. 1) that allows a user to share a contact information record with other users. Process 40 may detect such an option being selected. As another example, a contact information may be received, for example, when another user sends a text message to the user of the device requesting contact information”; [0003], “Contact information records can be sent via e-mail, Short Message Service (SMS), Bluetooth, WI-FI”; [0017], “sending device A (~sender contact) wants to send the telephone number of a third device C (~target contact) to recipient device B (~receiver contact)”; [0024], “telephone number may be sent in a text message, e-mail, Bluetooth, Wi-Fi, or otherwise, as part of a contact information record sent via text, e-mail, Bluetooth, Wi-Fi, or otherwise, or through any other mechanism through which one device can exchange information with another device”) and 
	 	teaches a target contact that is different from a sender contact ([0041], “send a contact information record from a first user to a second user. For example, a contacts managing application on a device may present contact records with a share option (e.g., provided via a contact sharing module 14 of FIG. 1) that allows a user to share a contact information record with other users. Process 40 may detect such an option being selected. As another example, a contact information may be received, for example, when another user sends a text message to the user of the device requesting contact information”; [0003], “Contact information records can be sent via e-mail, Short Message Service (SMS), Bluetooth, WI-FI”; [0017], “sending device A (~sender contact) wants to send the telephone number of a third device C (~target contact) to recipient device B (~receiver contact)”; [0024], “telephone number may be sent in a text message, e-mail, Bluetooth, Wi-Fi, or otherwise, as part of a contact information record sent via text, e-mail, Bluetooth, Wi-Fi, or otherwise, or through any other mechanism through which one device can exchange information with another device”).
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dave with the 
	The combination does not explicitly teach that the received contact displaying information comprises an application identifier of an application from among a plurality of available applications installed on the mobile device and the opened application corresponds to the application identifier indicated by the contact displaying information.
	However, Park teaches received information including an application identifier of an application installed on a mobile device ([0067], “call notification message may include an application ID or category information for an application to be run to provide the telephony service”) and 
 	an opened application corresponding to an application identifier indicated by the information ([0067], “call notification message may include an application ID or category information for an application to be run to provide the telephony service”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Park as modified by Dave with the teaching of Ziklik in order to enable running of an appropriate application to provide a needed service (Park [0067]).
	
	Regarding claim 21, Ziklik in view of Dave, and further in view of Park teaches the mobile device of claim 15, 
 	wherein the portion of the contact information of the contact included in the contact displaying information is automatically added to the address book in response (Ziklik [0043], “the contact information is not stored in the mobile device's local address book until the user accepts the contact information. For example, the mobile device, upon receiving the contact information, may require the user to confirm to save the contact information by displaying a message such as "Do you want to save contact information?" on the screen. The user must select a button or key on the mobile device to download the contact information”).  
	The combination of Ziklik and Park does not explicitly teach that the contact is a target.
	However, Dave further teaches a target ([0041], “send a contact information record from a first user (~sender contact) to a second user. For example, a contacts managing application on a device may present contact records (~contact information of various users (including a target)) with a share option (e.g., provided via a contact sharing module 14 of FIG. 1) that allows a user to share a contact information record with other users. Process 40 may detect such an option being selected. As another example, a contact information may be received, for example, when another user sends a text message to the user of the device requesting contact information”; [0003], “Contact information records can be sent via e-mail, Short Message Service (SMS), Bluetooth, WI-FI”; [0017], “sending device A (~sender contact) wants to send the telephone number of a third device C (~target) to recipient device B (~receiver contact)”; [0024], “telephone number may be sent in a text message, e-mail, Bluetooth, Wi-Fi, or otherwise, as part of a contact information record sent via text, e-mail, Bluetooth, Wi-Fi, or otherwise, or through any other mechanism through which one device can exchange information with another device”).
		 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dave with the teaching of Ziklik as modified by Dave and Park in order to conveniently share another user’s contact information with other users. 

 	Regarding claim 22, Ziklik in view of Dave, and further in view of Park teaches the mobile device of claim 15, wherein the adding code is configured to cause at least one of the at least one processor to display an interface for adding contact information to the address book (Ziklik [0043], “In one embodiment, the contact information transmitted to the receiving mobile device is automatically stored in the mobile device's local address book. In another embodiment, the contact information is not stored in the mobile device's local address book until the user accepts the contact information. For example, the mobile device, upon receiving the contact information, may require the user to confirm to save the contact information by displaying a message such as "Do you want to save contact information?" on the screen. The user must select a button or key on the mobile device to download the contact information”), and   
	automatically fill the portion of the contact information of the contact into the interface (Ziklik [0004], “subset of contact information is then transmitted coincidentally with the phone call to the receiving mobile device. The subset 
of contact information is displayed in a screen of the receiving mobile device”). 

	However, Dave further teaches a target contact ([0041], “send a contact information record from a first user (~sender contact) to a second user. For example, a contacts managing application on a device may present contact records (~contact information of various users (including a target contact)) with a share option (e.g., provided via a contact sharing module 14 of FIG. 1) that allows a user to share a contact information record with other users. Process 40 may detect such an option being selected. As another example, a contact information may be received, for example, when another user sends a text message to the user of the device requesting contact information”; [0003], “Contact information records can be sent via e-mail, Short Message Service (SMS), Bluetooth, WI-FI”; [0017], “sending device A (~sender contact) wants to send the telephone number of a third device C (~target contact) to recipient device B (~receiver contact)”; [0024], “telephone number may be sent in a text message, e-mail, Bluetooth, Wi-Fi, or otherwise, as part of a contact information record sent via text, e-mail, Bluetooth, Wi-Fi, or otherwise, or through any other mechanism through which one device can exchange information with another device”).
		 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dave with the teaching of Ziklik as modified by Dave and Park in order to conveniently share another user’s contact information with other users. 
 

 	wherein the portion of the contact information that is displayed is selected according to a separately displayed button (Ziklik [0004], “subset of contact information is then transmitted coincidentally with the phone call to the receiving mobile device. The subset of contact information is displayed in a screen of the receiving mobile device”; [0043], “user must select a button or key on the mobile device to download the contact information”). 

 	Regarding claim 25, Ziklik teaches a mobile device ([0051], “a subset of the 
caller's contact information is transmitted to the receiving mobile device”) comprising: 
at least one memory configured to store computer program code ([0053], “sending mobile device and receiving mobile device may comprise any device such as, but not limited to, a cellular phone, a PDA, a laptop computer, a personal computer, or an IP phone”, wherein the mobile device similar to System Memory 1010 of Fig. 10 comprises at least one memory configured to store computer program code); and 
at least one processor configured to access the at least one memory and operate according to the computer program code, said computer program code ([0053], “sending mobile device and receiving mobile device may comprise any device such as, but not limited to, a cellular phone, a PDA, a laptop computer, a personal computer, or an IP phone”, wherein the mobile device similar to Processing Unit 1020 of Fig. 10 comprises at least one processor configured to access the at least one memory and operate according to the computer program code) including: 
receiving code configured to cause at least one of the at least one processor ([0053], “sending mobile device and receiving mobile device may comprise any device such as, but not limited to, a cellular phone, a PDA, a laptop computer, a personal computer, or an IP phone”, wherein the mobile device receives code configured to cause at least one of the at least one processor) to 
receive, via a short message mode or an instant message mode, a communication message including contact displaying information ([0017], “The contact information is transmitted to the receiving mobile device as a virtual card (vCard) or SMS message. The system also displays a subset of the caller's contact information in the screen of the receiving mobile device as a caller-identification feature as if the caller was already stored in the receiving mobile device's address book”) and 
a portion of contact information of a contact ([0004], “subset of contact information is then transmitted coincidentally with the phone call to the receiving mobile device. The subset of contact information is displayed in a screen of the receiving mobile device”); 
displaying code configured to cause at least one of the at least one processor to open an application ([0030], “Even though each user is assigned a single unique ID, the user may have multiple identities stored within the directory service 202. Identities may include a user's WINDOWS LIVE ID, Social community identities (e.g., Facebook ID, Myspace ID, etc.)”, wherein the social community applications requires log-in operation of the applications; [0027], “ID gateway exposes web services for performing authentication and contains a user interface for collecting a username and password. The ID gateway may also provide sign-in tokens based on the authentication done by the Directory Service 202”), and 
 	 	display on a display a card within the application that is opened, the card including the portion of the contact information included in the contact displaying information ([0004], “subset of contact information is then transmitted coincidentally with the phone call to the receiving mobile device. The subset of contact information is displayed in a screen of the receiving mobile device”; [0043], “contact information may be transmitted to the receiving mobile device in the form of a virtual card (vCard), SMS message, or any other format known within the art”); and 
adding code configured to cause at least one of the at least one processor to receive a single selection of the card including the portion of the contact information displayed within the application on the display ([0035], “display prompts the second person to push a first button to obtain the caller's contact information”, wherein pushing the first button selects the card including the portion of the contact information displayed within the application on the display; [0049], “displays a subset of the caller's contact information in the screen of the receiving mobile device as if the device contained the caller's phone number”; [0043], “contact information may be transmitted to the receiving mobile device in the form of a virtual card (vCard), SMS message, or any other format known within the art”), 
: transmitting, to a server, a request for a remaining portion of the contact information of the contact that is not displayed on the display ([0043], “In one embodiment, the contact information transmitted to the receiving mobile device is automatically stored in the mobile device's local address book. In another embodiment, the contact information is not stored in the mobile device's local address book until the user accepts the contact information. For example, the mobile device, upon receiving the contact information, may require the user to confirm to save the contact information by displaying a message such as "Do you want to save contact information?" on the screen. The user must select a button or key on the mobile device to download the contact information”); 
 receiving the remaining portion of the contact information from the server ([0043], “user must select a button or key on the mobile device to download the contact information”; [0051], “a subset of the caller's contact information is transmitted to the receiving mobile device. The caller may want to be identified to others in different ways. For example, the caller may only want to expose their name and phone number when calling a co-worker”); and 
adding, to the address book of the application that is opened, the portion of the contact information displayed on the display and the remaining portion of the contact information of the contact that is received from the server ([0043], “user must select a button or key on the mobile device to download the contact information”; [0004], “subset of contact information is then transmitted coincidentally with the phone call to the receiving mobile device. The subset of contact information is displayed in a screen of the receiving mobile device”). 
 		Ziklik does not explicitly teach that the receiving the communication message is from a sender contact and the contact is a target contact that is different from the sender contact.
	  	However, Dave teaches receiving a communication message from a sender contact ([0041], “send a contact information record from a first user (~sender contact) to a second user. For example, a contacts managing application on a device may present contact records (~contacts of various users) with a share option (e.g., provided via a contact sharing module 14 of FIG. 1) that allows a user to share a contact information record with other users. Process 40 may detect such an option being selected. As another example, a contact information may be received, for example, when another user sends a text message to the user of the device requesting contact information”; [0003], “Contact information records can be sent via e-mail, Short Message Service (SMS), Bluetooth, WI-FI”; [0017], “sending device A (~sender contact) wants to send the telephone number of a third device C (~target contact) to recipient device B (~receiver contact)”; [0024], “telephone number may be sent in a text message, e-mail, Bluetooth, Wi-Fi, or otherwise, as part of a contact information record sent via text, e-mail, Bluetooth, Wi-Fi, or otherwise, or through any other mechanism through which one device can exchange information with another device”) and 
 		teaches a target contact that is different from a sender contact ([0041], “send a contact information record from a first user to a second user. For example, a contacts managing application on a device may present contact records with a share option (e.g., provided via a contact sharing module 14 of FIG. 1) that allows a user to share a contact information record with other users. Process 40 may detect such an option being selected. As another example, a contact information may be received, for example, when another user sends a text message to the user of the device requesting contact information”; [0003], “Contact information records can be sent via e-mail, Short Message Service (SMS), Bluetooth, WI-FI”; [0017], “sending device A (~sender contact) wants to send the telephone number of a third device C (~target contact) to recipient device B (~receiver contact)”; [0024], “telephone number may be sent in a text message, e-mail, Bluetooth, Wi-Fi, or otherwise, as part of a contact information record sent via text, e-mail, Bluetooth, Wi-Fi, or otherwise, or through any other mechanism through which one device can exchange information with another device”).
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dave with the teaching of Ziklik in order to conveniently share another user’s contact information with other users. 
 	The combination does not explicitly teach that the received contact displaying information comprises an application identifier of an application from among a plurality of available applications installed on the mobile device and the opened application corresponds to the application identifier indicated by the contact displaying information.
	However, Park teaches received information including an application identifier of an application installed on a mobile device ([0067], “call notification message may include an application ID or category information for an application to be run to provide the telephony service”) and an opened application corresponding to an application identifier indicated by the information ([0067], “call notification message may include an application ID or category information for an application to be run to provide the telephony service”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Park as modified by Dave with the teaching of Ziklik in order to enable running of an appropriate application to provide a needed service (Park [0067]).

	Regarding claim 30, Ziklik in view of Dave, and further in view of Park teaches the mobile device of claim 15, wherein the selection is a click of a separate select button displayed on the display (Ziklik [0035], “display prompts the second person to push a first button to obtain the caller's contact information”; par. 60 and Fig. 9B, buttons displayed on a display).   

	Regarding claim 31, Ziklik in view of Dave, and further in view of Park teaches the mobile device of claim 15, wherein automatically triggering adding the contact information to the address book corresponding to the contact type of the contact (Ziklik [0032] “If the user has an address book on his mobile phone and an address book in his WINDOWS LIVE application, the database 112 stores a unified contact list that comprises a combination of the contact information from the mobile phone and the WINDOWS LIVE application (~contact information initially stored based on its type), wherein the contact information based on the type is initially stored in the mobile phone address book or the WINDOWS LIVE application address book”) comprises: 
when the contact is a phone contact, the address book is a telephone address book, and when the contact is an instant messaging contact, the address book is an instant messaging address book (Ziklik [0032] “If the user has an address book (~telephone address book) on his mobile phone and an address book (~instant messaging address book) in his WINDOWS LIVE application, the database 112 stores a unified contact list that comprises a combination of the contact information from the mobile phone and the WINDOWS LIVE application (~contact information initially stored based on its type), wherein the phone contact (~when the contact is a phone contact) is initially stored in the mobile phone address book and the WINDOWS LIVE instant messaging contact (~when the contact is an instant messaging contact) is initially stored in the instant messaging address book; [0023], “WINDOWS LIVE instant messaging”, wherein the WINDOWS LIVE is an instant messaging application).  
	The combination of Ziklik and Park does not explicitly teach that the contact is a target contact.
	However, Dave further teaches a target contact ([0041], “send a contact information record from a first user (~sender contact) to a second user. For example, a contacts managing application on a device may present contact records (~contact information of various users (including a target contact)) with a share option (e.g., provided via a contact sharing module 14 of FIG. 1) that allows a user to share a contact information record with other users. Process 40 may detect such an option being selected. As another example, a contact information may be received, for example, when another user sends a text message to the user of the device requesting contact information”; [0003], “Contact information records can be sent via e-mail, Short Message Service (SMS), Bluetooth, WI-FI”; [0017], “sending device A (~sender contact) wants to send the telephone number of a third device C (~target contact) to recipient device B (~receiver contact)”; [0024], “telephone number may be sent in a text message, e-mail, Bluetooth, Wi-Fi, or otherwise, as part of a contact information record sent via text, e-mail, Bluetooth, Wi-Fi, or otherwise, or through any other mechanism through which one device can exchange information with another device”).
		 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dave with the teaching of Ziklik as modified by Dave and Park in order to conveniently share another user’s contact information with other users. 

 	Regarding claim 32, Ziklik in view of Dave, and further in view of Park teaches the mobile device of claim 25, wherein automatically triggering adding the contact information to the address book corresponding to the contact type of the contact (Ziklik [0032] “If the user has an address book on his mobile phone and an address book in his WINDOWS LIVE application, the database 112 stores a unified contact list that comprises a combination of the contact information from the mobile phone and the WINDOWS LIVE application (~contact information initially stored based on its type), wherein the contact information based on the type is initially stored in the mobile phone address book or the WINDOWS LIVE application address book”) comprises: 
 	when the contact is a phone contact, the address book is a telephone address book, and when the contact is an instant messaging contact, the address book is an instant messaging address book (Ziklik [0032] “If the user has an address book (~telephone address book) on his mobile phone and an address book (~instant messaging address book) in his WINDOWS LIVE application, the database 112 stores a unified contact list that comprises a combination of the contact information from the mobile phone and the WINDOWS LIVE application (~contact information initially stored based on its type), wherein the phone contact (~when the contact is a phone contact) is initially stored in the mobile phone address book and the WINDOWS LIVE instant messaging contact (~when the contact is an instant messaging contact) is initially stored in the instant messaging address book; [0023], “WINDOWS LIVE instant messaging”, wherein the WINDOWS LIVE is an instant messaging application).  
	The combination of Ziklik and Park does not explicitly teach that the contact is a target contact.
	However, Dave further teaches a target contact ([0041], “send a contact information record from a first user (~sender contact) to a second user. For example, a contacts managing application on a device may present contact records (~contact information of various users (including a target contact)) with a share option (e.g., provided via a contact sharing module 14 of FIG. 1) that allows a user to share a contact information record with other users. Process 40 may detect such an option being selected. As another example, a contact information may be received, for example, when another user sends a text message to the user of the device requesting contact information”; [0003], “Contact information records can be sent via e-mail, Short Message Service (SMS), Bluetooth, WI-FI”; [0017], “sending device A (~sender contact) wants to send the telephone number of a third device C (~target contact) to recipient device B (~receiver contact)”; [0024], “telephone number may be sent in a text message, e-mail, Bluetooth, Wi-Fi, or otherwise, as part of a contact information record sent via text, e-mail, Bluetooth, Wi-Fi, or otherwise, or through any other mechanism through which one device can exchange information with another device”).
		 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dave with the teaching of Ziklik as modified by Dave and Park in order to conveniently share another user’s contact information with other users. 

 	Regarding claim 33, Ziklik in view of Dave, and further in view of Park teaches the mobile device of claim 15, wherein the communication message is an instant messaging message (Ziklik [0022], “contact information is available to registered users across a variety of user applications such as instant messaging, cellular calls, SMS texting, etc.”; [0029], “The user may also communicate with other friends by email and instant messaging via a computer”; claim 6, “transmitting the contact information to the mobile device of the second person comprises sending an instant message to the mobile device of the second person”).  

	Regarding claim 35, Ziklik in view of Dave, and further in view of Park teaches the mobile device of claim 25, wherein the communication message is an instant messaging message (Ziklik [0022], “contact information is available to registered users across a variety of user applications such as instant messaging, cellular calls, SMS texting, etc.”; [0029], “The user may also communicate with other friends by email and instant messaging via a computer”; claim 6, “transmitting the contact information to the mobile device of the second person comprises sending an instant message to the mobile device of the second person”).  

6.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ziklik in view of Dave, further in view of Park, and further in view of Swan (US 7440746 B1).

 	Regarding claim 17, Ziklik in view of Dave, and further in view of Park teaches the mobile device according to claim 15, wherein the adding code is configured to cause at least one of the at least one processor code (Ziklik [0053], “sending mobile device and receiving mobile device may comprise any device such as, but not limited to, a cellular phone, a PDA, a laptop computer, a personal computer, or an IP phone”, wherein the mobile device comprises at least one processor configured to cause at least one of the at least one processor code similar to Processing Unit 1020 of Fig. 10) to: 
(Ziklik [0043], “In one embodiment, the contact information transmitted to the receiving mobile device is automatically stored in the mobile device's local address book. In another embodiment, the contact information is not stored in the mobile device's local address book until the user accepts the contact information.  For example, the mobile device, upon receiving the contact information, may require the user to confirm to save the contact information by displaying a message such as "Do you want to save contact information?" on the screen. The user must select a button or key on the mobile device to download the contact information”).  
	The combination of Ziklik and Park does not explicitly teach that the contact is a target contact.
	However, Dave further teaches a target contact ([0041], “send a contact information record from a first user (~sender contact) to a second user. For example, a contacts managing application on a device may present contact records (~contact information of various users (including a target contact)) with a share option (e.g., provided via a contact sharing module 14 of FIG. 1) that allows a user to share a contact information record with other users. Process 40 may detect such an option being selected. As another example, a contact information may be received, for example, when another user sends a text message to the user of the device requesting contact information”; [0003], “Contact information records can be sent via e-mail, Short Message Service (SMS), Bluetooth, WI-FI”; [0017], “sending device A (~sender contact) wants to send the telephone number of a third device C (~target contact) to recipient device B (~receiver contact)”; [0024], “telephone number may be sent in a text message, e-mail, Bluetooth, Wi-Fi, or otherwise, as part of a contact information record sent via text, e-mail, Bluetooth, Wi-Fi, or otherwise, or through any other mechanism through which one device can exchange information with another device”).
		 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dave with the teaching of Ziklik as modified by Dave and Park in order to conveniently share another user’s contact information with other users. 
	The combination does not explicitly teach  
 	wherein the contact displaying information further comprises a link to the contact information of the target contact, and 
 	the adding code is configured to cause at least one of the at least one processor to: obtain the contact information of the target contact using the link.
 	However, Swan teaches wherein contact displaying information further comprises a link to contact information of a contact (col. 31 line 61-64, “when end user 21 clicks on such a link a message would be sent to hub 12 which hub 12 would interpret as a request for the contact information record for contact 14”), and 
 	an adding code is configured to cause at least one of at least one processor (col. 2 lines 62-65, “processor is operatively coupled to the transceiver, the user interface and the data storage device, and is used for running an embedded electronic address book and for executing other computer-executable process steps”) to: 
(col. 32 lines 2-3, “transmit the requested contact information in that format”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Swan with the teaching of Ziklik as modified by Dave and Park in order to minimize the memory usage in a user device by not downloading the contact information to the device until the link is selected. 



7.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ziklik in view of Dave, further in view of Park, and further in view of Ramsten (US 2008/0287060 A1).

 	Regarding claim 23, Ziklik in view of Dave, and further in view of Park teaches the mobile device of claim 15. 
 	The combination does not explicitly teach wherein the communication message is received at a first terminal device via Bluetooth or WiFi. 
 	However, Ramsten teaches wherein a communication message is received at a first terminal device via Bluetooth or WiFi ([0035], “the wireless communication system, e.g. Bluetooth, GSM or the like … further contact information, e.g. vCards containing information like pictures, is then exchanged via the wireless communication system, thereby utilising the faster data rate connection”).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ramsten with .

8.	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Ziklik in view of Dave, further in view of Park, and further in view of Scott (US 2005/0261011 A1).

	Regarding claim 29, Ziklik in view of Dave, and further in view of Park teaches the mobile device of claim 15.
The combination does not explicitly teach wherein the selection is a click of the portion of the contact information displayed on the display.  
	However, Scott teaches wherein a selection is a click of a contact information on a display (Fig. 6 and Fig. 5; [0027], “selecting the contact "Madonna" 43 (~a portion of contact information) and activating the menu function (e.g., by clicking or pressing a trackwheel, another input device, or by some other input means.)”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Scott with the teaching of Ziklik as modified by Dave and Park in order to conveniently make a selection by simply clicking.

s 34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Ziklik in view of Dave, further in view of Park, and further in view of Wang (US 2016/0209998 A1).

 	Regarding claim 34, Ziklik in view of Dave, and further in view of Park teaches the mobile device of claim 33.
The combination does not explicitly teach wherein the instant messaging message is a WeChat message.  
However, Wang teaches wherein an instant messaging message is a WeChat message ([0022], “instant messages such as multimedia messaging services MMS, Wechat, messages”).  
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wang with the teaching of Ziklik as modified by Dave and Park in order to provide a multi-purpose platform that enables users to perform a plethora of everyday activities without needing to switch between apps. 

 	Regarding claim 36, Ziklik in view of Dave, and further in view of Park teaches the mobile device of claim 35.
The combination does not explicitly teach wherein the instant messaging message is a WeChat message.
([0022], “instant messages such as multimedia messaging services MMS, Wechat, messages”).  
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wang with the teaching of Ziklik as modified by Dave and Park in order to provide a multi-purpose platform that enables users to perform a plethora of everyday activities without needing to switch between apps. 

Conclusion

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643